Appeal from a judgment of the Court of Claims dismissing the claim. Claimant’s decedent was sentenced to Sing Sing Prison and while there was attacked and stabbed by two other inmates who subsequently were convicted of felonies for causing his death. In the argot of the underworld he had been a squealer. An enabling act was passed permitting the filing of the claim against the State which provided that if it be found that such claim “ is founded in right and justice or in law or equity against the State ” or that the death of said deceased was “ caused by reason of the carelessness or negligence of the agents, servants, officers or employees of the State * * * the State shall be deemed to have been liable therefor.” (Laws of 1930, chap. 875.) Appellant asserts that the State was negligent in that it failed to appropriate sufficient money to provide adequate guards and in that its representatives failed to cause to be made adequate search in the prison and of the inmates to discover concealed knives and weapons; that it was negligent to confine deceased with other convicts, comprising so great a percentage of murderers and “ killers,” and that the State failed to take adequate measures to prevent the happening of the assault; that irrespective of negligence the claim is founded in equity, right and justice. Judgment unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.